Citation Nr: 1131890	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-39 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left abnormal patellofemoral articulations, with secondary retropatellar pain syndrome. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for right abnormal patellofemoral articulations, with secondary retropatellar pain syndrome. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1979 to July 1982.  

These matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs, which in pertinent part declined to reopen previously denied claims of service connection for right and left abnormal patellofemoral articulations, with secondary retropatellar pain syndrome.  During the pendency of the appeal, the Veteran relocated, and the RO in Montgomery, Alabama, assumed jurisdiction over the claims. 

The Veteran and his wife testified before the undersigned at an August 2009 hearing held in Washington, D.C.  A transcript is of record.  The Board issued a decision in September 2009 remanding the above claims as inextricably intertwined with a newly raised claim of clear and unmistakable error (CUE) in the original January 1983 denial of service connection.  The CUE claim was adjudicated in a December 2009 decision, and the denial of that claim is now final.  The claims with respect to the knees have therefore been returned to the Board following compliance with the Board's directives.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In September 2009 the Board additionally denied service connection for a dental condition for compensation purposes; there remains no question for the Board with respect to that issue.  The Board also noted that the Veteran had requested eligibility for dental treatment; the RO had previously referred the claim to the medical center for a determination.  The record continues to reflect no action on that treatment claim; as the medical center is the agency of original jurisdiction, actions and correspondence would not necessarily be associated with the compensation claims file maintained by the RO.  To ensure that the Veteran has received proper attention with respect to this claim, the dental treatment allegations are again referred to the RO for appropriate action, including referral or follow-up with the medical center.

The RO and Board have consistently adjudicated the current appeal in terms of reopening the previously denied 1983 claim of service connection for a congenital defect.  The Veteran's allegations and the evidence of record also raise claims of service connection for separate superimposed left and right knee disabilities.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The reasons behind this referral are discussed in greater detail below.


      FINDINGS OF FACT

1.  In a January 1983 rating decision, the RO denied the Veteran's claim of service connection for bilateral abnormal patellofemoral articulations, with secondary retropatellar pain syndrome.  The Veteran did not appeal that decision, and it became final.  

2.  Evidence received since the RO's January 1983 rating decision was not previously considered by agency decision makers and is not cumulative or redundant of evidence already of record; however, it does not relate to an unestablished fact necessary to substantiate the claim, and therefore raises no reasonable possibility of substantiating the issue on appeal.  


CONCLUSIONS OF LAW

1.  New and material evidence having not been received, the criteria for reopening a previously denied claim of service connection for left abnormal patellofemoral articulations, with secondary retropatellar pain syndrome have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

2.  New and material evidence not having been received, the criteria for reopening a previously denied claim of service connection for right abnormal patellofemoral articulations, with secondary retropatellar pain syndrome have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A May 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter included notice regarding the basis of the prior denial and the need for new and material evidence to reopen the claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was not notified of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as no service connection is being granted, such error is harmless.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  No VA examination was conducted, as the duty to provide such does not attach prior to reopening.  38 C.F.R. § 3.159(c)(4)(iii).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

In January 1983, the RO denied service connection for bilateral knee disabilities, specifically for bilateral abnormal patellofemoral articulations, with secondary retropatellar pain syndrome.  The evidence at the time consisted of service treatment records, including his Physical Evaluation Board decision, and a statement of current symptomatology from the Veteran.  Service connection was denied because service treatment records showed that the condition existed prior to service and the evidence did not indicate that the condition was aggravated by military service.  The description of the disability considered and the discussion thereof in the decision and medical evidence makes clear that the denied claim involved a congenital defect of the knee joints.  The Veteran was notified of the decision and his appellate rights, but failed to file a timely appeal.  

In the present appeal, additional evidence has been received in support of reopening the Veteran's claim of service connection for bilateral abnormal patellofemoral articulations, with secondary retropatellar pain syndrome.  In support of his claims, the Veteran testified at his August 2009 hearing that he did not have pre-service knee problems, but that he had experienced knee problems while in service, and continual pain since service.  He indicated that while deployed to Sardinia he had fluid on his knees that was drawn out with a syringe, and that he experienced swelling and knotting in his knees.  The representative emphasized the nature of the Veteran's training while in service, to include ten and fifteen mile road marches, during which, the Veteran carried heavy gear.  Referencing his knees, the Veteran asserted that he did not feel 100 percent on separating from service.  

The RO has obtained additional VA treatment records dated through November 2009.  In pertinent part, these records show that the Veteran has continued to seek treatment for multiple complaints, including bilateral knee pain, with the right knee worse than the left knee.  He was instructed to continue taking Tylenol and applying alternating ice and heat for acute symptoms.  Treatment records also revealed a diagnosis of mild degenerative joint disease of the right knee evident on a February 2009 magnetic resonance imaging scan.

This evidence is new, in that it was not of record, at the time of the January 1983 denial, and provides additional information regarding current knee disability.  However, it fails to address the reasons for the underlying denial.  The considered disability was identified as a congenital defect.  Service connection cannot be granted for a defect.  38 C.F.R. § 3.303(c).  Moreover, a defect is not subject to aggravation.  It is, by its nature, static.  VAOPGCPREC 11-1999.

The new evidence addresses the presence of additional, superimposed, and newly diagnosed conditions other than the previously considered congenital defect of the knees, described as abnormal patellofemoral articulations, such as a recurrent meniscal tear or degenerative arthritis.  None of the new evidence disputes the 1983 finding that the abnormal patellofemoral articulations represent a condition not subject to service connection as a matter of law.  The new evidence therefore is not material and raises no reasonable possibility of substantiating the claims of service connection for left and right abnormal patellofemoral articulations, with secondary retropatellar pain syndrome.

In the absence of new and material evidence, the Veteran's claims of service connection for left and right knee abnormal patellofemoral articulations, with secondary retropatellar pain syndrome may not be reopened. 

The holding in this case must be clear.  Reopening of previously denied claims of service connection for left and right abnormal patellofemoral articulations, with secondary retropatellar pain syndrome are not reopened.  This determination has no impact, and the Board intimates no view, on the separate claims of service connection for other, noncongenital defects of the knees.  These claims have been referred to the RO for appropriate action in light of the evidence of record of in-service fall injuries, strains, and non-degenerative injuries of the knees.  Determinations as to the merits of any such claims must be made independent on the decision on appeal here.



ORDER

New and material evidence not having been received, the claim of service connection for left abnormal patellofemoral articulations, with secondary retropatellar pain syndrome is not reopened; the appeal is denied.

New and material evidence not having been received, the claim of service connection for right abnormal patellofemoral articulations, with secondary retropatellar pain syndrome is not reopened; the appeal is denied.





______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


